Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2014 TABLE OF CONTENTS CORE BUSINESS 2 Q4 2 3 BACKGROUND 7 REVIEW OF OPERATING AND FINANCIAL RESULTS 18 TAXES 26 REVIEW OF FINANCIAL CONDITION 28 FINANCIAL RESTRUCTURING PLAN– CCAA PROCEEDINGS 32 LITIGATION AND CONTINGENCIES 35 RISKS AND UNCERTAINTIES 37 OUTSTANDING SHARE DATA 40 ANNUAL REVIEW 40 NON-IFRS PERFORMANCE MEASURES 41 CRITICAL ACCOUNTING ESTIMATES 45 CHANGES IN ACCOUNTING POLICIES INCLUDING INITIAL ADOPTION 45 GLOSSARY OF TERMS 46 DISCLOSURE CONTROLS AND PROCEDURES AND INTERNAL CONTROLS OVER FINANCIAL REPORTING 47 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 47 CAUTIONARY NOTE TO U.S. INVESTORS 48 CORPORATE DIRECTORY 49 Jaguar Mining |1 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2014 This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with the annual audited consolidated financial statements for the year ended December 31, 2014, and the annual audited consolidated financial statements and related notes thereto which have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (IASB).For further information on Jaguar Mining Inc., reference should be made to its public filings (including its most recently filed annual information form (“AIF”) which is available on SEDAR at www.sedar.com).Information on risks associated with investing in the Company’s securities and technical and scientific information under National Instrument 43-101 concerning the Company’s material property, including information about mineral resources and reserves, are contained in the Company’s most recently filed AIF and technical reports. All amounts included in this MD&A are in United States dollars (“$”), unless otherwise specified.References to Cdn$ are to Canadian dollars and R$ are to Brazilian Reais.This report is dated as at April 9, 2015. Where we say “we”, “us”, “our”, the “Company” or “Jaguar”, we mean Jaguar Mining Inc. or Jaguar Mining Inc. and/orone or more or all of its subsidiaries, as it may apply. The following abbreviations are used to describe the periods under review throughout this MD&A: Abbreviation Period Abbreviation Period FY 2014 January 1, 2014 – December 31, 2014 FY 2013 January 1, 2013 – December 31, 2013 Q1 2014 January 1, 2014 – March 31, 2014 Q1 2013 January 1, 2013 – March 31, 2013 Q2 2014 April 1, 2014 – June 30, 2014 Q2 2013 April 1, 2013 – June 30, 2013 Q3 2014 July 1, 2014 - September 30, 2014 Q3 2013 July 1, 2013 - September 30, 2013 Q4 2014 October 1, 2014 - December 31, 2014 Q4 2013 October 1, 2013 - December 31, 2013 CORE BUSINESS Jaguar Mining Inc is engaged in the acquisition, exploration, development and operation of gold producing properties in Brazil.The Company holds mineral concessions comprising 23,777 hectares in the Iron Quadrangle mining district of Brazil, a prolific greenstone belt located near the city of Belo Horizonte in the State of Minas Gerais, where the Company’s current operating mines are located. In addition, Jaguar holds mineral concessions totaling 137,419 hectares in the State of Maranhão, where the Company’s Gurupi Project is located and 34,251 hectares in the State of Ceará, where the Company’s Pedra Branca Project is located. The Company may consider the acquisition, exploration, development and operation of other gold properties. The Company currently produces gold at its Turmalina and Caeté operations, while the Company’s Paciência operation has been on care and maintenance since 2012. Potential for an increase in gold production exists through further exploration and development of the Company’s existing brownfield land package around its existing mines and through the development of the Company’s Gurupi Project, with potential for an open-pit gold mining operation. The Company is led by a proven executive management team with extensive gold operations and development experience in South America. MD&A – Year ended December 31, 2014 Jaguar Mining |2 Trading of common shares Jaguar is a public company with its common shares listed on the TSX Venture Exchange (the “TSX-V”).The common shares of the Company were delisted from the TSX effective at the close of market on April 30, 2014. In connection with the implementation of its amended and restated plan of compromise and arrangement pursuant to the Companies’ Creditors Arrangement Act (Canada) (the “Plan”) on April 22, 2014, the common shares of Jaguar that existed immediately prior to the implementation of the Plan were consolidated at a ratio of one (1) post-consolidation common share for each 86.39636 pre-consolidation common shares. The common shares of Jaguar commenced trading on the TSX-V on a post-consolidated basis and there are currently 111,111,038 common shares of the Company issued and outstanding. The new CUSIP and ISIN numbers of the Company’s common shares are 47009M400 and CA47009M4002, respectively (refer to the “Financial restructuring plan – CCAA proceedings” section of the MD&A). Q4 2 ($ thousands, except where indicated) For the three months ended December 31, For the twelve months ended December 31, Financial Data Revenue $ Production costs Gross margin (excluding depreciation)1 Net (loss) income ) ) ) Per share (“EPS”) EBITDA1 ) ) ) Adjusted EBITDA2 ) ) ) Sustaining capital expenditures1 Non-sustaining capital expenditures1 Total Capital Expenditures3 $ Operating Data Average realized gold price ($ per ounce)1 $ Gold sold (ounces) Gold produced (ounces) Cash operating costs (per ounce produced)1 $ Cash operating costs (per ounce sold)1 $ All-in sustaining costs (per ounce sold)1 $ 1 Average realized gold price, sustaining and non- sustaining capital expenditures, cash operating costs and all-in sustaining costs, EBITDA and Adjusted EBITDA are non-gaap financial performance measures with no standard definition under IFRS.Refer to the Non-IFRS Financial Performance Measures section of the MD&A. 2 Adjusted EBITDA excludes non-cash items such as impairment and write downs. For more details refer to the Non-IFRS Performance Measures section of the MD&A. 3 These amounts are presented on accrual basis.Capital expenditures are included in our calculation of all-in sustaining costs. MD&A – Year ended December 31, 2014 Jaguar Mining |3 Cash and Gold Bullion ($ thousands) December 31, December 31, Cash and equivalents $ $ Gold bullion Total cash and gold bullion $ $ Financial Highlights · Revenues during Q4 2014 and FY 2014 were $25.8 million and $116.4 million, respectively, compared with revenues of $28.5 million and $134.1 million, respectively, for the corresponding 2013 periods; o The average realized gold price per ounce during Q4 2014 and FY 2014 was $1,204 and $1,261 respectively, compared to $1,265 and $1,414, respectively, for the corresponding periods in 2013; · 21,400 ounces of gold were sold during Q4 2014 and 92,264 ounces were sold during FY 2014, while 22,503 and 94,850 ounces of gold were sold during the corresponding 2013 periods; o Gold bullion of 1,615 ounces remained unsold at December 31, 2014 (1,698 ounces at December 31, 2013); · Adjusted EBITDA for Q4 2014 and FY 2014 was negative $5.3 million and negative $6.4 million, respectively; · On April 22, 2014, the Company concluded a series of actions (refer to the “Financial restructuring plan – CCAA proceedings” section of the MD&A), that (i) extinguished $268.5 million of outstanding indebtedness, (ii) obtained interest forgiveness of $10.5 million, (iii) extended the repayment terms of its senior secured debt facility, (iv) concluded a $50.0 million equity financing and (v) changed its executive management team; o During Q4 2014, the Company renegotiated the Vale note payable from $9.0 million to $3 million; the balance of the note is to be amortized over six years; o Total debt outstanding as at December 31, 2014 was $31.0 million compared to $322.0 million as at December 31, 2013; · During 2014, the Company initiated procedures to obtain approval and/or refund of R$29.1 million of Federal VAT input tax credits with respect to the years 2009 through 2011 for its Mineração Turmalina Ltda. ("MTL") operating subsidiary. Following an extensive audit process by the tax authorities, 81.6% of the input tax credits were approved for refund. 29.7% of the approved amount was applied as a credit to reduce other federal taxes payable for prior years, while R$16.7 million (approximately $6.0 million) was refunded in cash in February 2015; · In Q4 2014 the Company recordedimpairment charges of $88.9 million (Q4 2013: 98.7 million), mainly for the Caeté mining complex, due to high operational costs and continuing low gold price environment; · As at December 31, 2014, the Company had cash and bullion on hand of $9.0 million ($11.1 million as at December 31, 2013); · On February 27, 2015, the Company announced its intention to issue up to $20.0 million principal amount of Debentures on a non-brokered private placement basis (the “Offering”). The Offering is subject to receipt of all required regulatory approvals, including the approval of the TSX Venture Exchange. Operational Highlights · 22,457 ounces of gold were produced during Q4 2014 and 92,057 in FY 2014, compared to 21,956 in Q4 2013 and 95,; o Gold production at Turmalina was 15% higher during Q4 2014 compared to Q4 2013 mainly attributable to improvement in the average recovery grade. This was partially offset by an 10% decrease in production at the Caeté Mine Complex due to lower grade and a marginal reduction in tonnes mined during Q4 2014 compared to Q4 2013, all as a consequence of a lack of investment in the mine in both exploration and maintenance; · The average recovery grade during Q4 2014 increased 2% to 3.02 grams per tonne compared to 2.96 grams per tonne in Q4 2013. However, for the year ended December 31 2014, the average recovery grade was 3.03 grams per tonne compared to 3.08 grams per tonne for FY 2013, representing a decrease of 2%. MD&A – Year ended December 31, 2014 Jaguar Mining |4 · Q4 2014 cash-operating-costs per ounce of gold produced were marginally higher at $894 compared to $889 during Q4 2013, an increase of $5 per ounce or 1%, o The cost increase was primarily due to higher preventive maintenance expenditures and local cost inflation but were largely offset by favorable foreign exchange movements as a result of devaluation of the Brazilian Real (average exchange rate: Q4 2014: R$2.54 per US$ Q4, 2013: R$2.27 per US$); · For the year ended December 31, 2014, cash-operating-costs per ounce of gold produced were $940, an increase of 7% or $69 per ounce, compared to $871 for the FY 2013; o The cost increase was primarily due to higher preventive maintenance expenditures and local cost inflation but were offset by favorable foreign exchange movements of $66 per ounce, as a result of the devaluation of the Brazilian Reais (average exchange rate: FY 2014: R$2.35 per US$; FY 2013: R$2.15 per US$) · Q4 2014 all-in sustaining costs per ounce sold (AISC) were $1,343 compared to $1,388 per ounce during Q4 2013, a decrease of 3% or $45 per ounce; o The decrease in AISC’s during the Q4 2014 as compared to Q4 2013 is due to a reduction in general and administrative expenditures, which was partially offset by $1.1 million of increased capital expenditures and a 5% reduction in total ounces sold; · For the year ended December 31, 2014, AISC’s per ounce of gold sold were $1,378, compared to $1,370 for the year ended December 31, 2013; · 305,000 tonnes of material was mined during Q4 2014 compared to 339,000 tonnes during Q4 2013, representing a decrease of 10%. On a year-to-date basis, 1,224,000 tonnes were mined in 2014 compared to 1,348,000 for the year ended December 31, 2013, representing a decrease of 9%; these reductions were made to decrease dilution and eliminate unprofitable-ounce production. · For both the quarter and year ended December 31, 2014, the average gold recovery rate was 89% compared to 88% for the comparable 2013 periods; · In the fourth quarter of 2014, the Company disclosed drilling results; highlighting an intercept of 15.32 grams per tonnes over 19.0 meters, from resource expansion drilling at the Turmalina mine Ore Body A. The news release included reference to several high-grade intercepts identifying up to 100 meters down-dip of existing mine development (see Company’s press release dated October 9, 2014). · Effective April 1, 2014, Mr. Neil Hepworth left his role as Chief Operating Officer of Jaguar for personal reasons, while he will continue to be engaged by the Company in a consulting capacity for the next six months. Independent Reserve/Resource Estimate - Turmalina Mine The Company has published an independent National Instrument 43-101 compliant technical report for the Turmalina mine entitled “Technical Report on the Turmalina Mine, Minas Gerais State, Brazil”, which was filed on Sedar on April 7, 2015 (with an effective date of March 27, 2015), (the “Turmalina Technical Report”). The Turmalina Technical Report was prepared by Jason Cox, P. Eng. and Reno Pressacco, P. Geo, both from Roscoe Postle Associates Inc., each of whom is a “qualified person” as that term is defined in NI 43-101. · Proven and probable gold reserves at Turmalina increased by 51% to 217,000 ounces of gold (contained in 1,266,000 tonnes of ore), while the average proven and probable reserve grade increased by 75% to 5.33 g/t gold compared to 2013, · At Turmalina Orebodies A, B and C: o Measured and indicated gold resources increased by 53% or 120,000 ounces to 346,000 ounces (contained in2,182,000 tonnes of ore) of gold compared to 2013; o The average measured and indicated gold grade increased by 14% to 4.93 g/t gold compared to 2013; · Total Inferred gold resource ounces increased by 118%, while the average inferred gold grade increased by 113% compared to 2013; · The data cut-off date in the reserve and resource estimates is June 30, 2014; therefore all drilling since that time has not been incorporated into the December 31, 2014 estimates. MD&A – Year ended December 31, 2014 Jaguar Mining |5 The 2015 exploration work program for Turmalina entails 25,000 metres of drilling targeting the conversion of existing resources to reserves and testing the down-dip extension of Orebody A in an effort to significantly increase resources and the life-of-mine. 2015 Guidance · The Company’s 2015 budget has been designed to maximize positive operational cash flows through improved grade control, and reductions in discretionary operational and general and administrative expenditures. Additionally, the aim is to invest cash back into the business, especially in the much needed areas of capital maintenance to improve equipment availabilities and expansion of the current resources through drilling. · The 2015 cost guidance is based on a long term exchange rate of Brazilian Reais vs. US dollar of R$ 2.5:1 US$. · Approximately 90% of the Company’s all-in sustaining costs are denominated in Brazilian Reais. 2015 Guidance Low High Consolidated Brazilian Reais vs US dollar foreign exchange rate Gold production (ounces) Milling grade (grams per tonne) Tonnes Processed Recovery rate 90
